OPINION — AG — ** RESIDENCE — SCHOOLS — TRANSFER ** UNDER CONSIDERTIONS OF 70 O.S. 5-10 [70-5-10], 70 O.S. 5-11 [70-5-11] THE A.G. CONCLUDES THAT A "PUPIL RESIDING IN, AND ELIGIBLE TO ATTEND THE SEPARATE SCHOOL OF AN INDEPENDENT SCHOOL DISTRICT DESIRING TO ATTEND A SEPARATE SCHOOL IN ANOTHER INDEPENDENT SCHOOL OR A DEPENDENT SCHOOL DISTRICT WITHIN THE SAME COUNTY `IS' REQUIRED TO BE TRANSFERRED FROM SUCH INDEPENDENT SCHOOL DISTRICT IN ORDER FOR HIS ATTENDANCE TO BE LEGAL FOR STATE AID PURPOSES IN SUCH DISTRICT WHERE HE DOES NOT RESIDE. (AVERAGE DAILY ATTENDANCE, RESIDENT, TRANSFER, DISTRICT) CITE: 70 O.S. 6-18 [70-6-18], 70 O.S. 5-10 [70-5-10] (J. H. JOHNSON)